On Rehearing.
Per Curiam.
The opinion of the court in this case was handed down January 3, 1928, reported in 241 Mich. 240; but no decree was entered. Following the decision in Hilt v. Weber, 252 Mich. 198 (71 A. L. R. 1238), this court of its own motion ordered a rehearing herein. The facts and issues are so fully presented in the original opinion that there is no occasion for detailing them again. The decision as originally rendered in the Kavanaugh Case was overruled by the Hilt Case. In the orderly administration of justice this necessitates the court now holding that the plaintiff herein is entitled to a decree quieting the title in him to the relicted land involved as prayed in his bill of complaint. A decree may be taken accordingly, but without costs.